Citation Nr: 1133182	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected residuals of subtotal gastrectomy and vagotomy, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1955 to July 1955.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) and an August 2008 Board remand.

In May 2008, the Veteran testified at a Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is now included as an issue in this appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  

The Veteran filed claims for an increased evaluation for service-connected residuals of subtotal gastrectomy and vagotomy (stomach disability) and for entitlement to TDIU.  Both claims were denied in a March 2005 rating decision.  Thereafter, the Veteran appealed the evaluation for his stomach disability, but not the TDIU determination.  But at the May 2008 Board hearing and in his representative's March 2011 Informal Hearing Presentation, the Veteran and his representative have asserted that he is essentially unemployable due to the current severity of his service-connected stomach disability.  Accordingly, the issue of entitlement to TDIU has been raised by the record and the Board has determined that it has jurisdiction over the issue because it is part and parcel of the increased rating claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide the Veteran with a videoconference hearing.  

In May 2008, the Veteran appeared at a personal hearing at the Seattle, WA RO before a Veterans Law Judge who has since retired from the Board.  The Veterans Law Judge who conducts a hearing must participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2010).  When a circumstance such as in this case occurs, the Board notifies the Veteran that he or she has a right to an additional hearing.  The Veteran then has thirty days to request a hearing before a new Veterans Law Judge, who would then decide the case.  

No such notification to the Veteran is associated with the claims file.  However, in April 2011, in response to a notice that his appeal had been advanced on the docket, the Veteran submitted a statement to the Board requesting a videoconference hearing as soon as possible.  The Board thus finds that any additional notice to the Veteran is not necessary, as he has made clear his desire for a new Board hearing.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing with a Veterans Law Judge.  See 38 C.F.R. § 20.700(e) (2010).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the RO, in accordance with applicable procedures.  38 C.F.R. § 20.700(a), (e), 20.704(a), (f) (2010).  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


